DETAILED ACTION
This Office Action is in response to the applicant's amendment filed July 22nd, 2021. In virtue of this communication, claims 1-4, 6-14, 16-21 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13, 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pokhriyal et al. (US 2017/0301660 A1; hereinafter Pokhriyal).


providing bumps of a bonding agent (121-124 and 14) having a melting temperature on electrode bonding pads (metal pads) of a receiving substrate 401 and/or on micro-light emitting diodes 10B of an original substrate 301B (see Figs. 7A, 8A and paragraphs 24, 42-46, 66, 67; the solder material portion within the vertical stacks of a first device-side bonding structure 121 and a backplane-side bonding structure 14 has a melting temperature); 
aligning and contacting the electrode bonding pads (metal pads) of the receiving substrate 401 and the micro-light emitting diodes 10B of the original substrate 301B, to position the bumps of the bonding agent (121-124 and 14) between the micro-light emitting diodes 10B and the electrode bonding pads (metal pads) (see Fig. 7A, 7B, 8A, 8B and paragraphs 43, 44, 61, 66, 67); 
locally irradiating by using a first laser 377 from the original substrate side (from above 301B), to melt the bumps of the bonding agent (121-124 and 14) at the melting temperature to bond the micro-light emitting diodes 10B and the electrode bonding pads (metal pads) with the bonding agent (121-124 and 14) (see Fig. 7B, 8D and paragraphs 64-67; note at least one solder material portion within the vertical stacks of 121 and 14; 161 is formed by reflow of each solder material underlying the bonding device (10B, 10B, 10R); and that each first bonded solder material portion 161 includes a reflowed and re-solidified solder material); and


With respect to claim 2, Pokhriyal teaches the method for transferring micro-light emitting diodes according to claim 1, wherein, the bumps of bonding agent (121-124 and 14) are solders or electrically conductive adhesives (see Fig. 8A and paragraphs 45, 49, 66, 67).

With respect to claim 3, Pokhriyal teaches the method for transferring micro-light emitting diodes according to claim 1, wherein, a force is applied simultaneously with the irradiating locally using the first laser 377, to pack the original substrate 301B and the receiving substrate 401 together (see Figs. 8B, 8D and paragraphs 64-67, 80; also note the weight of the overlying layers pushing down and the adhesive force between the micro-light emitting diodes and the receiving substrate necessarily increases).

With respect to claim 6, Pokhriyal teaches the method for transferring micro-light emitting diodes according to claim 1, wherein, the original substrate 301B is a sapphire substrate (see Figs. 7A, 8E and paragraphs 32, 33, 43, 68; each source substrate comprises a transfer substrate).

With respect to claim 7, Pokhriyal teaches the method for transferring micro-light emitting diodes according to claim 1, wherein, the step of stripping off the micro-light 

With respect to claim 8, Pokhriyal teaches the method for transferring micro-light emitting diodes according to claim 7, wherein, the method further comprises the following step: repeatedly executing the method for transferring micro-light emitting diodes (10B, 10G, 10R), to transfer the micro-light emitting diodes (10B, 10G, 10R) on multiple original substrates (301B, 301G, 301R) that have micro-light emitting diodes of different colors (10B is blue, 10G is green, 10R is red) to the same receiving substrate 401, to realize color-by-color transferring of the micro-light emitting diodes of multiple colors (10B, 10G, 10R) (see Figs. 7A-7D and 8A-8R and paragraphs 42, 43, 63, 64, 71-74, 82).

With respect to claim 9, Pokhriyal teaches the method for transferring micro-light emitting diodes according to claim 8, wherein, repeatedly executing the method for transferring micro-light emitting diodes (10B, 10G, 10R), the micro-light emitting diodes on multiple original substrates (301B, 301G, 301R) that have micro-light emitting diodes of different colors (10B is blue, 10G is green, 10R is red) are transferred alternatively to 

With respect to claim 10, Pokhriyal teaches a micro-light emitting diode device in at least Figs. 7A-8R, comprising a receiving substrate 401, wherein the receiving substrate 401 is provided with micro-light emitting diodes 10B (see Figs 7A-8R and paragraphs 42, 64-67), the micro-light emitting diodes 10B on the receiving substrate 401 are transferred by using a method for transferring micro-light emitting diodes as following: 
providing bumps of a bonding agent (121-124 and 14) having a melting temperature on electrode bonding pads (metal pads) of the receiving substrate 401 and/or on micro-light emitting diodes 10B of an original substrate 301B (see Figs. 7A, 8A and paragraphs 24, 42-46, 66, 67; the solder material portion within the vertical stacks of a first device-side bonding structure 121 and a backplane-side bonding structure 14 has a melting temperature); 
aligning and contacting the electrode bonding pads (metal pads) of the receiving substrate 401 and the micro-light emitting diodes 10B of the original substrate 301B, to position the bumps of the bonding agent (121-124 and 14) between the micro-light emitting diodes 10B and the electrode bonding pads (metal pads) (see Figs. 7A, 7B, 8A, 8B and paragraphs 43, 44, 61, 67); 
locally irradiating by using a first laser 377 from the original substrate side (from above 301B), to melt the bumps of the bonding agent (121-124 and 14) at the melting temperature to bond the micro-light emitting diodes 10B and the electrode bonding pads 
stripping off the micro-light emitting diodes 10B from the original substrate 301B, to transfer the micro-light emitting diodes 10B to the receiving substrate 401 (see Figs. 7B, 8E, and 8F and paragraphs 68-70).

With respect to claim 11, Pokhriyal teaches an electronic device, wherein, the electronic device comprises the micro-light emitting diode device according to claim 10 (see paragraphs 82 and the rejection of claim 10 above).

With respect to claim 12, Pokhriyal teaches the micro-light emitting diode device according to claim 10, wherein, the bumps of bonding agent (121-124 and 14) are solders or electrically conductive adhesives (see Fig. 8A and paragraphs 45, 49, 66, 67).

With respect to claim 13, Pokhriyal teaches the micro-light emitting diode device according to claim 10, wherein, a force is applied simultaneously with the irradiating locally using the first laser 377, to pack the original substrate 301B and the receiving substrate 401 together (see Figs. 8B, 8D and paragraphs 64-67, 80; also note the 

With respect to claim 16, Pokhriyal teaches the micro-light emitting diode device according to claim 10, wherein, the original substrate 301B is a sapphire substrate (see Figs. 7A, 8E and paragraphs 32, 33, 43, 68; each source substrate comprises a transfer substrate).

With respect to claim 17, Pokhriyal teaches the micro-light emitting diode device according to claim 10, wherein, the step of stripping off the micro-light emitting diodes 10B from the original substrate 301B comprises: irradiating locally by using a second laser 477 from the original substrate side (from above 301B), and stripping the bonded micro-light emitting diodes 10B off the original substrate 301B, wherein the wavelength of the second laser 477 is less than the wavelength of the first laser 377 and cannot penetrate base layers (20 and 30B) of the micro-light emitting diodes 10B (see Figs. 6, 7B, 8E, 8F and paragraphs 34, 35, 66, 68-70; note that 20 is GaN).

With respect to claim 18, Pokhriyal teaches the micro-light emitting diode device according to claim 17, wherein, the method further comprises the following step: repeatedly executing the method for transferring micro-light emitting diodes (10B, 10G, 10R), to transfer the micro-light emitting diodes (10B, 10G, 10R) on multiple original substrates (301B, 301G, 301R) that have micro-light emitting diodes of different colors (10B is blue, 10G is green, 10R is red) to the same receiving substrate 401, to realize 

With respect to claim 19, Pokhriyal teaches the micro-light emitting diode device according to claim 18, wherein, repeatedly executing the method for transferring micro-light emitting diodes (10B, 10G, 10R), the micro-light emitting diodes on the multiple original substrates (301B, 301G, 301R) that have micro-light emitting diodes of different colors (10B is blue, 10G is green, 10R is red) are transferred alternatively to a plurality of receiving substrates (402, 403) (see Figs. 7A-7D and 8A-8R and paragraphs 42, 43, 63-65, 73, 71-74, 82).

With respect to claim 20, Pokhriyal teaches the method for transferring micro-light emitting diodes according to claim 1, wherein: the bumps of the bonding agent (121-124 and 14) are provided on only one of: (a) the electrode bonding pads (metal pads) of the receiving substrate 401, and (b) the micro-light emitting diodes 10B of the original substrate 301B; or the same bonding agent is provided on the electrode bonding pads (metal pads) of the receiving substrate 401 and on the micro-light emitting diodes 10B of the original substrate 301B (see Figs. 7A, 8A, 8D, and paragraphs 24, 42-46, 66, 67; note that there is at least one solder material portion within the vertical stacks of a first device-side bonding structure 121 and a backplane-side bonding structure 14).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pokhriyal et al. (US 2017/0301660 A1; hereinafter Pokhriyal) in view of Gardner et al. (US 2017/0373046 A1; hereinafter Gardner).

With respect to claims 4 and 14 Pokhriyal discloses the method for transferring micro-light emitting diodes according to claim 1 and the micro-light emitting diode device 
Pokhriyal does not explicitly disclose wherein, the diameter of a light beam of the first laser is 1-100 micrometers.
Gardner discloses a method for transferring light emitting diodes wherein a diameter of a laser beam is 1-100 micrometers (see paragraphs 88, 90, 141; note that the laser beam is slightly larger than the light emitting device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the diameter of a light beam of the first laser of Pokhriyal would be 1-100 micrometers as taught by Gardner because such a beam diameter allows devices to be individually and selectively transferred as necessitated by the specific requirements of a given application (see MPEP 2144 I and Gardner: paragraphs 60).

Response to Arguments
Applicant's arguments filed July 22nd, 2021 have been fully considered but they are not persuasive.
With respect to independent claims 1 and 10, the applicant argues on page 9 of the response that “the same bonding agent that forms the bumps of bonding agent is used to bond the micro-light emitting diodes and the electrode bonding pads. In contrast, [Pokhriyal] teaches applying a common metal 14 to the backplane 401 and applying a device-side bonding structure, for example, 121, to the device 10B. See Figure 8A and paragraphs [0045] and [0046]. In operation, the common metal 14 and the device-side bonding structure 121 combine to form a new eutectic material, referred to as the bonded solder material portion 161. See paragraphs [0050] and [0064]. The new eutectic material is different than either of the common metal 14 and the device-side bonding structure 121. Accordingly, [Pokhriyal] does not teach or suggest the subject matter of claims 1 and 10.” The examiner respectfully disagrees. 
As outlined in the rejection above and shown in Fig. 8D “the devices (10B, 10G, 10R, 10S) with a respective first bonded material portion 12 thereupon can be bonded to a respective second bonded material portion 14 by sequentially reflowing respective at least one solder material portion within the vertical stacks of a first device-side bonding structure 121 and a backplane-side bonding structure 14. In one embodiment, the reflowing of the solder material portions can be performed by irradiating a laser beam on each solder material pads to be reflowed” (paragraph 66 of Pokhriyal; emphasis added). And, “a first bonded solder material portion 161 is formed by reflow of each solder material underlying the bonded devices (10B, 10G, 10R, 10S). Each first bonded solder material portion 161 includes a reflowed and re-solidified solder material and additionally includes a pair of metal pads (not separately shown) that are attached to the respective backplane (401, 402, 403, 404) and a respective device (10B, 10G, 10R, 10S)” (paragraph 67 of Pokhriyal). 
The bonding agent is a solder material portion that is reflowed and re-solidified after irradiation with the laser beam. The same bonding agent that forms the bumps of bonding agent is used to bond the micro-light emitting diodes and the electrode bonding pads. The claims remain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829